DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 17, 19-32, and 35 are pending.  Claims 1, 17, 19, and 35 have been amended.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/18/2021 has been entered.
Response to Arguments
Applicant’s arguments filed on 3/18/2021 regarding 35 U.S.C. 103 rejection of claims 1-14, 17, 19-32, and 35 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued, " Applicant amends claim 1 herein to recite "determining a downlink Hybrid Automatic Repeat Request, HARQ, timing k for transmission of downlink HARQ feedback for a downlink transmission received in a downlink short Transmission Time Interval, sTTI, nDL based on one of seven Time Division Duplexing, TDD, uplink/downlink configurations as being defined at least in Third-Generation Partnership Project, 3GPP, TS 36.211” (Page 9 of Reply).  
Office action page 7 and Yin at Para. 0064).  Yin further teaches “TDD UL/DL configurations 0-6 are given below in Table 8 (from Table 4.2-2 in 3GPP TS 36.211)” (Yin at Para. 0140), which shows the seven TDD UL/DL configuration from TS 36.211 of Applicant’s claim amendment. 
Applicant further argued, "Figure 1 of Jung, reproduced below, illustrates ‘the UL/DL configurations of different UL/DL ratios.’ The ‘Config 0’ the ‘UL/DL configuration periodicity,’ as shown in Figure 1 of Jung, is ‘D-U-D-U-D-U-D-U-D-U,’ whereas the ‘DL/UL configuration 0’ as shown in ‘table 4.2-1 of 3GPP TS 36.211 V13.0.0’ is ‘D-S-U-U-U-D-S-U-U-U.’ Similarly, the ‘Config 3’ of the ‘UL/DL configuration periodicity,’ as shown in Figure 1 of Jung, is ‘D-U-D- U-D'-D-U-D'-D,’ whereas the ‘DL/UL configuration 0’ as shown in ‘table 4.2-1 of 3GPP TS 36.211 V13.0.0’ is ‘D-S-U-U-U-D-D-D-D-D.’’; and “In this regard, ‘the UL/DL configurations of different UL/DL ratios’ disclosed by Jung are incompatible with the ‘seven different downlink/uplink configurations’ defined in ‘table 4.2- 1 of 3GPP TS 36.211 V13.0.0.’ As such, a wireless device configured according to ‘the UL/DL configurations of different UL/DL ratios’ disclosed by Jung will not be compatible and interoperable with another wireless device configured according to the ‘seven different downlink/uplink configurations’ defined in ‘table 4.2-1 of 3GPP TS 36.211 V13.0.0.’ Hence, Applicant respectfully maintains Jung actually teaches away from ‘determining a downlink Hybrid Automatic Repeat Request, HARQ, timing k for transmission of downlink HARQ feedback for a downlink transmission received in a downlink short Transmission Time Interval, sTTI, nDL based on one of seven Time Pages 10-11 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Jung teaches multiple UL/DL configurations (Office action page 6 and Jung at Fig. 1).  Jung further teaches “The average periodicity of switching in some embodiments is the configured slot duration” (Jung at Para. 0028).  Fig. 1 shows Config 0 that switches between UL and DL at each slot duration, which corresponds to the average periodicity being the slot duration. Jung further teaches “In other embodiments, the average periodicity of switching is a plurality of slot durations, for example, from 2 up to 9 slot durations or a sub-slot duration” (Jung at Para. 0028), which shows that along with switching at each slot duration, these switching durations can occur at other quantities of slot durations or as portions of a slot duration.  Para. 0140 and Table 8 of Yin shows the table 4.2-1 of 3GPP TS 36.211 that Applicant argues Jung and Yin do not teach or that Jung teaches away from or is improper to modify.  When combining the teachings from Jung that the switching can occur from anywhere between 1 slot and  9 slots, along with Fig. 1, Config 0; by changing the number of slots before DL is switched to UL and UL to DL, Jung teaches that Config 0 could be modified to generate all possible configurations in table 4.2-1.  From Meiresonne v. Google, Inc., Case No. 16-1755 (Fed. Cir., Mar. 7, 2017), “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away.  Jung does not discourage or criticize the use of TS 36.211 configuration, he merely gives alternative configurations.  Jung teaches different 
Applicant further argued, “As discussed above, ‘the UL/DL configurations of different UL/DL ratios’ disclosed by Jung are incompatible with the ‘seven different downlink/uplink configurations’ defined in ‘table 4.2-1 of 3GPP TS 36.211.’ In this regard, if Yin is configured to operate based on the 3GPP standard, as alleged by the Patent Office, then Yin would not be compatible and interoperable with Jung. Thus, a modification of Jung based on Yin would render Jung unsatisfactory for its intended purpose and change the principle of operation of Jung, thus yielding unpredictable results” (Page 11 of Reply).  
Examiner respectfully disagrees.  As stated above, Jung teaches switching between UL and DL at each slot duration, which corresponds to the average periodicity being the slot duration and these switching durations can occur at other quantities of slot durations or as portions of a slot duration.  Para. 0140 and Table 8 of Yin shows the table 4.2-1 of 3GPP TS 36.211, that provides for switching UL and DL at slot boundaries with UL or DL durations anywhere from 1 to 7 slot durations, where Jung provides for slots of various durations from 1 to 9.  When combining the teachings from Jung that the switching can occur from anywhere between 1 slot and 9 slots, Jung teaches that all possible configurations in table 4.2-1 can be generated but does not 
Thus, the combination of references Jung and Yin teach Applicant’s claim language and incorporating in the features taught by Yin would not render Jung unsatisfactory for its intended purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14, 17, 19-32, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 19-32, and 35 of US Application 16/323617. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
16/323617 Claim 1 
A method of operation of a wireless device in a cellular communications network, comprising:
A method of operation of a wireless device in a cellular communications network comprising a Time Division Duplexing, TDD, cell, the method comprising:

determining, based on a TDD uplink/downlink configuration of the TDD cell, a downlink Hybrid Automatic Repeat Request, HARQ, timing value k for transmission of downlink HARQ feedback for a downlink transmission received via the TDD cell in a downlink Transmission Time Interval, TTI, nDL; and
transmitting, in an uplink sTTI nDL+k, downlink HARQ feedback for the downlink transmission received in the downlink sTTI nDL.
transmitting, via the TDD cell and in an uplink TTI nUL=nDL+k, the downlink HARQ feedback for the downlink transmission received via the TDD cell in the downlink TTI nDL;
wherein, for at least some combinations of values for nUL and TDD uplink/downlink configurations, k<4.


As can be seen from the direct claim comparison above, instant application claim 1 is merely short TTI rather than a regular TTI as that shown in US Application 16/323617 and all limitations from instant application claim 1 are clearly disclosed in US Application 16/323617.  Further, this is a provisional obvious type non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, 17, 19-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al  (US 2016/0020891 A1) IDS submitted by Applicant in view of Yin et al  (US 2017/0223702 A1).
Regarding claims 1 and 17, Jung teaches a method/wireless device of operation of a wireless device in a cellular communications network (Abstract), comprising:
at least one transceiver; at least one processor; and memory comprising instructions executable by the at least one processor whereby the wireless device is operable to (Fig. 12; Paras. 0102-0104; processor(s) may comprise radio frame configuration circuitry 1242 and HARQ circuitry 1244. A transceiver module):
determining a downlink Hybrid Automatic Repeat Request, HARQ, timing k for transmission of downlink HARQ feedback for a downlink transmission received in a Figs. 1-4; Paras. 0039-0046; receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, configuration 3, a short DL shows a short UL providing a HARQ), and 
transmitting, in an uplink sTTI nDL+k, downlink HARQ feedback for the downlink transmission received in the downlink sTTI nDL (Figs. 1-4; Paras. 0039-0046; receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, configuration 3, a short DL shows a short UL providing a HARQ).
However, Jung does not specifically disclose the sTTI is based on one of seven Time Division Duplexing, TDD, uplink/downlink configurations as being defined at least in Third-Generation Partnership Project, 3GPP, TS 36.211. 
Yin teaches configuring a slot-long shortened transmission time interval (S-TTI) in a serving cell, (Abstract).  He further teaches the sTTI is based on one of seven Time Division Duplexing, TDD, uplink/downlink configurations as being defined at least in Third-Generation Partnership Project, 3GPP, TS 36.211 (Paras. 0064-0067 and 0140-0141; Reduced latency techniques are a consideration in 3GPP. For example, specification impacts may be assessed and feasibility and performance of TTI lengths between 0.5 ms and one OFDM symbol may be studied; TDD UL/DL configurations 0-6 are given below in Table 8 (from Table 4.2-2 in 3GPP TS 36.211)). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yin with the teachings as in Jung.  The motivation for doing so would have been to provide improvements in communication capacity, speed, flexibility and/or efficiency (Yin at Para. 0004).
Regarding claims 2 and 20, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the downlink HARQ timing k is a smallest integer number of sTTIs that is larger than or equal to a predefined minimum downlink HARQ timing value such that sTTI nDL+k is an uplink sTTI (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; i.e. in Fig. 1, the configuration 3, it shows a HARQ feedback at n=4 which is when epsilon is less than 1).
Regarding claims 3 and 21, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein determining the downlink HARQ timing k comprises determining the downlink HARQ timing k in such a manner that an uplink part of special subframes are treated as uplink sTTIs (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; i.e. in Fig. 1, the configuration 3 used shows a special frame of  short UL and short DL).
Regarding claims 4 and 22, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein determining the downlink HARQ timing k comprises determining the downlink HARQ timing k in such a manner that an uplink part of special subframes are not treated as uplink sTTIs (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; i.e. in Fig. 1, the configuration 3 used shows a special frame of  short DL which causes a normal UL to be used for the HARQ).
Regarding claims 5 and 23, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein determining the downlink HARQ timing k comprises determining the downlink HARQ timing k in accordance with a latency optimization scheme (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, the configuration 3, it shows a HARQ feedback at n=4 which is when epsilon is less than 1 which utilized the minimum time to reduce latency).
Regarding claims 6 and 24, the combination of references Jung and Yin teach the limitations of the previous claims.  Yin further teaches wherein determining the downlink HARQ timing k comprises determining the downlink HARQ timing k in Para. 0037; enhanced interference management with traffic adaptation (eIMTA) (also referred to as dynamic UL/DL reconfiguration) may allow flexible TDD UL/DL reconfiguration based on the network traffic load).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yin with the teachings as in Jung.  The motivation for doing so would have been to provide improvements in communication capacity, speed, flexibility and/or efficiency (Yin at Para. 0004).
Regarding claims 7 and 25, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein determining the downlink HARQ timing k comprises determining the downlink HARQ timing k based on a predefined table that defines values of k for different values of nDL for the TDD uplink/downlink configuration (Figs. 1-4; Paras. 0034-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. each of the different configuration shown in Fig. 1 have different DL and UL locations and given the minimum processing time, an UL used for HARQ would be based on the configuration used and the next available UL after the minimum processing time has passed).
Regarding claims 8 and 26, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the predefined table defines the values of k for the different values of nDL for the TDD uplink/downlink Figs. 1-4; Paras. 0034-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. each of the different configuration shown in Fig. 1 have different DL and UL locations and given the minimum processing time, an UL used for HARQ would be based on the configuration used and the next available UL after the minimum processing time has passed, in cases where the special UL slot meets the minimum processing time, it would be used).
Regarding claims 9 and 27, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the predefined table defines the values of k for the different values of nDL for the TDD uplink/downlink configuration in such a manner that an uplink part of special subframes are not treated as uplink sTTIs (Figs. 1-4; Paras. 0034-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. each of the different configuration shown in Fig. 1 have different DL and UL locations and given the minimum processing time, an UL used for HARQ would be based on the configuration used and the next available UL after the minimum processing time has passed, in cases where the special UL slot does not meet the minimum processing time, the next regular UL slot would be used).
Regarding claims 10 and 28, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the predefined table defines the values of k for the different values of nDL in accordance with a latency optimization scheme (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, the configuration 3, it shows a HARQ feedback at n=4 which is when epsilon is less than 1 which utilized the minimum time to reduce latency, each of the different configuration shown in Fig. 1 have different DL and UL locations and given the minimum processing time, an UL used for HARQ would be based on the configuration used and the next available UL after the minimum processing time has passed, in cases where the special UL slot meets the minimum processing time, it would be used).
Regarding claims 11 and 29, the combination of references Jung and Yin teach the limitations of the previous claims.  Yin further teaches wherein the predefined table defines the values of k for the different values of nDL in accordance with a load sharing scheme (Para. 0037; enhanced interference management with traffic adaptation (eIMTA) (also referred to as dynamic UL/DL reconfiguration) may allow flexible TDD UL/DL reconfiguration based on the network traffic load).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yin with the teachings as in Jung.  The motivation for doing so would have been to provide improvements in communication capacity, speed, flexibility and/or efficiency (Yin at Para. 0004).
Regarding claims 12 and 30, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein an uplink sTTI can carry downlink HARQ feedback for the downlink transmission received in multiple sTTIs (Figs. 1-4; Paras. 0039-0046; the minimum processing time of 3+ε slots (0≦ε<1) to decode control and data symbols within one slot Baseline: receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; i.e. in Fig. 1, it shows that the UL region can be multiplexed for two DL region HARQ ACKS).
Regarding claims 13 and 31, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the downlink sTTI nDL and the uplink sTTI nDL+k each have a duration of less than 1 millisecond (Figs. 1-4; Paras. 0039-0046; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported. For a short data packet, e.g. a packet size of 14 OFDM symbols or less (i.e. a TTI of 10 us or shorter)).
Regarding claims 14 and 32, the combination of references Jung and Yin teach the limitations of the previous claims.  Jung further teaches wherein the downlink sTTI nDL and the uplink sTTI nDL+k each have a duration of less than 0.5 milliseconds Figs. 1-4; Paras. 0039-0046; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported. For a short data packet, e.g. a packet size of 14 OFDM symbols or less (i.e. a TTI of 10 us or shorter)).
Regarding claims 19 and 35, Jung teaches a method/wireless device of operation of a wireless device in a cellular communications network (Abstract), comprising:
at least one transceiver; at least one processor; and memory comprising instructions executable by the at least one processor whereby the radio access node is operable to (Fig. 12; Paras. 0102-0104; processor(s) may comprise radio frame configuration circuitry 1242 and HARQ circuitry 1244. A transceiver module):
transmitting a downlink transmission to a wireless device in a downlink short Transmission Time Interval, sTTI, nDL (Figs. 1-4; Paras. 0039-0046; receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, configuration 3, a short DL shows a short UL providing a HARQ), and 
determining, based on a Time Division Duplexing, TDD, uplink/downlink configuration, a downlink Hybrid Automatic Repeat Request, HARQ, timing k for reception of downlink HARQ feedback from the wireless device for the downlink transmission transmitted in the downlink sTTI nDL (Figs. 1-4; Paras. 0039-0046; receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, configuration 3, a short DL shows a short UL providing a HARQ), and 
receiving, in an uplink sTTI nDL+k, downlink HARQ feedback from the wireless device for the downlink transmission transmitted to the wireless device in the downlink sTTI nDL (Figs. 1-4; Paras. 0039-0046; receive a DL (or UL) transmission on slot n, and transmit an HARQ-ACK feedback on slot n+5; In order to serve traffics with ultra-low latency requirements (e.g. HARQ RTT in the order of 100 us), a TTI shorter than one slot (50 us) may need to be supported; i.e. in Fig. 1, configuration 3, a short DL shows a short UL providing a HARQ).
However, Jung does not specifically disclose the sTTI is based on one of seven Time Division Duplexing, TDD, uplink/downlink configurations as being defined at least in Third-Generation Partnership Project, 3GPP, TS 36.211. 
Yin teaches configuring a slot-long shortened transmission time interval (S-TTI) in a serving cell, (Abstract).  He further teaches the sTTI is based on one of seven Time Division Duplexing, TDD, uplink/downlink configurations as being defined at least in Third-Generation Partnership Project, 3GPP, TS 36.211 (Paras. 0064-0067 and 0140-0141; Reduced latency techniques are a consideration in 3GPP. For example, specification impacts may be assessed and feasibility and performance of TTI lengths between 0.5 ms and one OFDM symbol may be studied; TDD UL/DL configurations 0-6 are given below in Table 8 (from Table 4.2-2 in 3GPP TS 36.211)). 
Yin at Para. 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474